Exhibit 10.28
 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of
_______________, 2012, by and among Cicero Inc., a Delaware corporation with
headquarters located at 8000 Regency Parkway, Cary, NC 27518 (the “Company”),
and the investor whose name appears on the signature page hereto (the
“Purchaser”).
 
RECITALS:
 
WHEREAS, the Company desires to raise cash funds from investors, including
Purchaser (collectively, the “Investors”), pursuant to a private offering of not
less than $500,000 in the aggregate of the Company’s Common Stock, par value
$.001 per share (the “Common Stock”), and warrants to acquire shares of Common
Stock, par value $.001, of the Company, (each, a “Warrant” and collectively, the
“Warrants”), on terms and conditions substantially similar to the terms and
conditions set forth in this Agreement.
 
WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement in reliance upon the exemption from registration afforded by
Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”),
and Rule 506 of Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “SEC”) under the Securities Act.
 
WHEREAS, the Company desires to sell to the Purchaser, and the Purchaser desires
to purchase from  the Company, upon the terms and subject to the conditions set
forth herein, (i) the aggregate number of shares of Common Stock set forth under
such Purchaser’s name on the signature page hereto (the “Common Stock”) and (ii)
a Warrant to acquire up to that aggregate number of shares of Common Stock set
forth under such Purchaser’s name on the signature page hereto (the “Warrant
Shares”).
 
WHEREAS, in connection with the issuance and sale of the Common Stock and
Warrants hereunder, the Company and the Purchaser shall enter into a
Registration Rights Agreement, (the “Registration Rights Agreement”), which
Registration Rights Agreement will be substantially similar to the Registration
Rights Agreement that the Company will enter into with each other Investor;
 
NOW, THEREFORE, IN CONSIDERATION of the foregoing and the respective
representations, warranties, covenants, agreements and conditions contained in
this Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, and intending to be legally bound
hereby, the Company and the Purchaser agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1 Definitions.  Defined terms used in this Agreement shall have the meanings
ascribed to them by definition in this Agreement or in Appendix A.
 
ARTICLE II
 
PURCHASE AND SALE
 
2.1 Sale and Issuance of Securities.  Subject to the terms and conditions set
forth in this Agreement, the Company shall issue and sell to the Purchaser, and
the Purchaser shall purchase from the Company, such number of Common Shares and
Warrants for the purchase prices set forth under such Purchaser’s name on the
signature page hereto.
 
2.2 Delivery of Purchase Price; Closing.
 
(a) Subject to Section 2.2(c) below, upon execution of this Agreement, the
Purchaser shall deliver or cause to be delivered to Cicero, Inc. (the Company),
the following:
 
(i) the purchase price set forth under such Purchaser’s name on the signature
page hereto under the heading “Aggregate Purchase Price” in United States
dollars and in immediately available funds, by wire transfer to the account of
the Company included on the “Instruction Sheet for Investor” set forth as
Exhibit A hereto;
 
 
1

--------------------------------------------------------------------------------

 
(ii) a duly executed copy of this Agreement, including the information requested
by the Stock Certificate Questionnaire and Investor Questionnaire included on
the “Instruction Sheet for Investor” set forth as Exhibit A hereto;
 
(iii) a duly executed copy of the Warrant to acquire the Warrant Shares; and
 
(iv) a duly executed copy of the Registration Rights Agreement.
 
(b)           The Company expects to hold an initial closing (the “Initial
Closing”) after the conditions to closing (including, for the avoidance of
doubt, the Minimum Capital Raise Condition) set forth in Article V shall have
been satisfied or waived. Thereafter, the Company may have closings from time to
time for up to one hundred twenty (120) days thereafter at the discretion of the
Company for the sale of additional shares of Common Stock and Warrants up to a
maximum capital raise of $650,000 in the aggregate. In the event there is more
than one closing, the term “Closing” shall apply to each such closing unless
otherwise specified herein. The Initial Closing and any subsequent Closing shall
take place at the offices of Cicero, Inc., 8000 Regency Parkway, Suite 542,
Cary, NC 27518, or at such other place as the Company and the Purchaser mutually
agree upon, orally or in writing.  The “Closing Date” shall mean the date on
which the Closing occurs in accordance with this Article II.
 
(c)           Notwithstanding the foregoing, in the event that the Initial
Closing shall have occurred and all conditions to closing set forth in Article V
are satisfied or waived at the time of the parties’ execution of this Agreement,
the Purchaser shall deliver directly to the Company its duly executed Agreement,
together with a duly executed Warrant and Registration Rights Agreement, and pay
the applicable purchase price directly to the Company, by wire transfer to an
account designated in writing to such Purchaser by the Company.
 
2.3 Closing Deliveries.
 
(a) At the Closing, the Company shall deliver or cause to be delivered to the
Purchaser the following:
 
(i) a copy of this Agreement executed by the Company;
 
(ii) one or more stock certificates, free and clear of all restrictive and other
legends (except as expressly provided in Section 4.1(b) hereof), evidencing such
number of Common Shares set forth under such Purchaser’s name on the signature
pages hereto under the heading “Number of Common Shares,” registered in the name
of such Purchaser;
 
(iii) a Warrant executed by the Company, issued in the name of such Purchaser,
pursuant to which such Purchaser shall have the right to acquire such number of
Warrant Shares set forth under such Purchaser’s name on the signature pages
hereto under the heading “Number of Warrant Shares”; and
 
(iv) a copy of the Registration Rights Agreement executed by the Company.
 
2.4 Acknowledgment of Irrevocable Subscription.  The Purchaser agrees that the
Purchaser’s subscription to purchase the Common Shares and Warrants pursuant to
this Agreement is irrevocable by the Purchaser, subject to the satisfaction or
waiver of the conditions to Closing set forth in Article V; provided that the
Purchaser shall be entitled to terminate this Agreement pursuant to Section 6.1
if the Initial Closing has not been consummated by December 31, 2012.  The
Purchaser acknowledges and agrees that the Company has the right to accept or
reject the Purchaser’s subscription to purchase Common Shares and Warrants
hereunder, in whole or in part, for any reason, and that the Company may
unilaterally terminate this Agreement for any reason at any time prior to the
Closing pursuant to Section 6.1.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties of the Company.  Subject to the exceptions
and qualifications set forth in the Disclosure Schedules hereto, the Company
hereby represents and warrants to the Purchaser as follows, as of the date of
the Closing:
 
 
2

--------------------------------------------------------------------------------

 
(a) Organization and Qualification.  Each of the Company and its direct or
indirect subsidiaries (each, a “Subsidiary”) is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite legal
authority to own and use its properties and assets and to carry on its business
as currently conducted.  Neither the Company nor any Subsidiary is in violation
of any of the provisions of its respective certificate or articles of
incorporation or bylaws.   Each of the Company and the Subsidiaries is duly
qualified to do business and is in good standing as a foreign corporation or
other entity in each jurisdiction in which the nature of the business conducted
or property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not,
individually or in the aggregate, have or reasonably be expected to result in:
(i) a material adverse effect on the results of operations, assets, prospects,
business condition (financial or otherwise) of the Company and the Subsidiaries,
taken as a whole, (ii) a material and adverse impairment of the Company’s
ability to perform its obligations under any of the Transaction Documents, or
(iii) a material and adverse effect on the legality, validity or enforceability
of any of the Transaction Documents (clauses (i) through (iii) collectively, a
“Material Adverse Effect”).
 
(b) Authorization; Enforcement.  The Company has the requisite corporate
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents to which it is a party and otherwise to carry out
its obligations hereunder and thereunder.  The execution and delivery by the
Company of each of the Transaction Documents to which it is a party and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action on the part of the Company and
no further consent or action is required by the Company, its Board of Directors
or its stockholders.  Each of the Transaction Documents to which it is a party
has been or will be duly executed by the Company and is, or when delivered in
accordance with the terms hereof, will constitute, the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as may be limited by (i) applicable bankruptcy, insolvency,
reorganization or other laws of general application relating to or affecting the
enforcement of creditors rights generally, and (ii) the effect of rules of law
governing the availability of specific performance and other equitable remedies.
 
(c) No Conflicts.  The execution, delivery and performance of the Transaction
Documents to which it is a party by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby do not (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
of incorporation or bylaws, (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound, except to the extent that such conflict, default, termination, amendment,
acceleration or cancellation right would not reasonably be expected to have a
Material Adverse Effect, (iii) result in any lien on assets or on property of
the Company, or (iv) result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including, assuming
the accuracy of the representations and warranties of the Purchaser set forth in
Section 3.2 hereof, federal and state securities laws and regulations and the
rules and regulations of any self-regulatory organization to which the Company
or its securities are subject, including all applicable Trading Markets), or by
which any property or asset of the Company or a Subsidiary is bound, except to
the extent that such violation would not reasonably be expected to have a
Material Adverse Effect.
 
(d) Capitalization.  The authorized capital stock of the Company consists of
215,000,000 shares of Common Stock and 10,000,000 shares of Preferred Stock. As
of September 30, 2012, (i) 73,049,286 shares of Common Stock were issued and
outstanding, (ii) 1,541.6 shares of Series A-1 Convertible Preferred Stock and
10,400 shares of Series B Convertible Preferred Stock were issued and
outstanding, (iii) 20,774,308 shares of Common Stock were reserved for issuance
pursuant to outstanding rights, warrants or options to subscribe for or purchase
Common Stock, and (iv) 1,541,618 and 10,400,000 shares of Common Stock were
reserved for issuance upon conversion of Series A-1 and Series B Convertible
Preferred Stock.  All outstanding shares of capital stock are duly authorized,
validly issued, fully paid and nonassessable and have been issued in compliance
in all material respects with all applicable securities laws.  The issuance and
sale of the Common Shares and Warrants will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than Series A-1
and Series B Investors) and will not result in a right of any holder of
securities to adjust the exercise, conversion, exchange or reset price under
such securities.
 
(e) The Securities. The Common Shares are duly authorized and, when issued and
paid for in accordance with the Transaction Documents, will be duly and validly
issued, fully paid and nonassessable, free and clear of all liens, charges,
claims, security interests, encumbrances, rights of first refusal or other
restrictions.  There have been duly and validly reserved for issuance the shares
of Common Stock and the Warrant Shares issuable upon exercise of the Warrant, in
each case as of the Closing Date.   Upon issuance in accordance with the Warrant
Agreement (as applicable), the Common Shares and Warrant Shares will be duly and
validly issued, fully paid and nonassessable.
 
(f) SEC Reports; Financial Statements.  The Company has filed all reports
required to be filed by it under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), including pursuant to Section 13(a) or 15(d) thereof, for
the twenty-four (24) months preceding the date hereof on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension.  Such reports required to
be filed by the Company under the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, together with any materials filed or furnished
by the Company under the Exchange Act, whether or not any such reports were
required being collectively referred to herein as the “SEC Reports” and,
together with this Agreement and the schedules to this Agreement (if any), the
“Disclosure Materials”.  As of their respective dates, the SEC Reports filed by
the Company complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the SEC
promulgated thereunder, and none of the SEC Reports, when filed by the Company,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing.  Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements, the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP or may be
condensed or summary statements, and fairly present in all material respects the
consolidated financial position of the Company and its consolidated Subsidiaries
as of and for the dates thereof and the results of operations and cash flows for
the periods then ended, subject, in the case of unaudited statements, to normal,
year-end audit adjustments.  All material agreements to which the Company or any
Subsidiary is a party or to which the property or assets of the Company or any
Subsidiary are subject are included as part of or identified in the SEC Reports,
to the extent such agreements are required to be included or identified pursuant
to the rules and regulations of the SEC.
 
 
3

--------------------------------------------------------------------------------

 
(g) Since the date of the latest audited financial statements included within
the SEC Reports, (i) there has been no event, occurrence or development that,
individually or in the aggregate, has had or that would result in a Material
Adverse Effect, (ii) the Company has not incurred any material liabilities other
than (A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or required to
be disclosed in filings made with the SEC, (iii) the Company has not altered its
method of accounting or the changed its auditors, (iv) the Company has not
declared or made any dividend or distribution of cash or other property to its
stockholders, in their capacities as such, or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock (except for
repurchases by the Company of shares of capital stock held by employees,
officers, directors, or consultants pursuant to an option of the Company to
repurchase such shares upon the termination of employment or services), and (v)
the Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company stock-based plans.  The Company
has not taken any steps to seek protection pursuant to any bankruptcy law nor
does the Company have any knowledge that its creditors intend to initiate
involuntary bankruptcy proceedings.
 
(h) Compliance.  Neither the Company nor any Subsidiary, except in each case as
would not, individually or in the aggregate, reasonably be expected to have or
result in a Material Adverse Effect, (i) is in default under or in violation of
(and no event has occurred that has not been waived that, with notice or lapse
of time or both, would result in a default by the Company or any Subsidiary
under), nor has the Company or any Subsidiary received written notice of a claim
that it is in default under or that it is in violation of, any indenture, loan
or credit agreement or any other agreement or instrument to which it is a party
or by which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any applicable order of any
court, arbitrator or governmental body, or (iii) is or has been in violation of
any applicable statute, rule or regulation of any governmental authority.
 
(i) No General Solicitation; Placement Agent’s Fees.  Neither the Company nor
any of its Affiliates has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Securities.  The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or brokers’ commission (other
than for persons engaged by any Purchaser or its investment advisor) relating to
or arising out of the issuance of the Securities pursuant to this Agreement.
 
(j) Private Placement.  Neither the Company nor any of its Affiliates has,
directly or indirectly, made any offer or sale of any security or solicitation
of any offer to buy any security under circumstances that would (i) eliminate
the availability of the exemption from registration under Regulation D under the
Securities Act in connection with the offer and sale by the Company of the
Securities as contemplated hereby, or (ii) cause the offering of the Securities
pursuant to the Transaction Documents to be integrated with prior offerings by
the Company for purposes of any applicable law, regulation or stockholder
approval provisions, including, without limitation, under the rules and
regulations of any Trading Market.  The sale and issuance of the Securities
hereunder does not contravene the rules and regulations of any Trading Market on
which the Common Stock is listed or quoted in any material respect.
 
(k) Listing and Maintenance Requirements.  The Company has not, in the twelve
(12) months preceding the date hereof, received written notice from any Trading
Market on which the Common Stock is or has been listed or quoted to the effect
that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market.  The Company is in compliance with all such
listing and maintenance requirements in all material respects.
 
(l) Disclosure.  Except as described in Schedule 3.1(l), the Company confirms
that neither it nor any officers, directors or Affiliates, has provided the
Purchaser or its agents or counsel with any information that constitutes
material, nonpublic information (other than the existence and terms of the
issuance of Securities, as contemplated by this Agreement).  The Company
understands and confirms that the Purchaser will rely on the foregoing
representations in effecting transactions in securities of the Company.  Except
for the transactions contemplated by this Agreement, no event or circumstance
has occurred or information exists with respect to the Company or any of its
Subsidiaries or its or their business, properties, operations or financial
condition, which, under applicable law, rule or regulation, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed.
 
(m) Internal Accounting Controls.  The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
 
(n) No Other Representations or Warranties.  Except for the representations and
warranties contained in this Section 3.1, neither the Company nor any other
Person on behalf of the Company makes any express or implied representation or
warranty with respect to the Company or any of its Subsidiaries or with respect
to any other information provided to the Purchaser in connection with the
transactions contemplated hereby.
 
3.2 Representations and Warranties of the Purchaser.  Subject to the exceptions
and qualifications set forth in the Disclosure Schedules hereto, the Purchaser
hereby represents and warrants to the Company as follows, as of the date hereof
and as of the Closing:
 
(a) Organization; Authority.  The Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, partnership or other power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder.  The purchase by such Purchaser of the Common Shares and Warrants
hereunder has been duly authorized by all necessary corporate, partnership or
other action on the part of such Purchaser.  This Agreement has been duly
executed and delivered by such Purchaser and constitutes the valid and binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, except as may be limited by (i) applicable bankruptcy, insolvency,
reorganization or other laws of general application relating to or affecting the
enforcement of creditors rights generally, and (ii) the effect of rules of law
governing the availability of specific performance and other equitable remedies.
 
 
4

--------------------------------------------------------------------------------

 
(b) No Public Sale or Distribution.  Such Purchaser (i) is acquiring the Common
Shares and the Warrants, (ii) upon exercise of the Warrants, will acquire the
Warrant Shares issuable upon exercise thereof, in the ordinary course of
business for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered under the Securities Act or under an exemption from such
registration and in compliance with applicable federal and state securities
laws, and such Purchaser does not have a present arrangement to effect any
distribution of the Securities to or through any person or entity; provided,
however, that by making the representations herein, such Purchaser does not
agree to hold any of the Securities for any minimum or other specific term and
reserves the right to dispose of the Securities at any time in accordance with
or pursuant to a registration statement or an exemption under the Securities
Act.
 
(c) Investor Status.  At the time such Purchaser was offered the Securities, it
was, and at the date hereof it is, an “accredited investor” as defined in Rule
501(a) under the Securities Act or a “qualified institutional buyer” as defined
in Rule 144A(a) under the Securities Act.  Such Purchaser is not a registered
broker dealer registered under Section 15(a) of the Exchange Act, or a member of
the NASD, Inc. or an entity engaged in the business of being a broker
dealer.  Except as otherwise disclosed in writing to the Company on Exhibit A-2
hereto on or prior to the date of this Agreement, such Purchaser is not
affiliated with any broker dealer registered under Section 15(a) of the Exchange
Act, or a member of the NASD, Inc. or an entity engaged in the business of being
a broker dealer.
 
(d) Experience of Such Purchaser.  Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment.  Such Purchaser understands that it must
bear the economic risk of this investment in the Securities indefinitely, and is
able to bear such risk and is able to afford a complete loss of such investment.
 
(e) Access to Information.  Such Purchaser acknowledges that it has had the
opportunity to review the Disclosure Materials and has been afforded: (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information (other than material non-public
information) about the Company and the Subsidiaries and their respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment.
 
(f) No Governmental Review.  Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
(g) No Conflicts.  The execution, delivery and performance by such Purchaser of
this Agreement and the consummation by such Purchaser of the transactions
contemplated hereby do not (i) result in a violation of the organizational
documents of such Purchaser, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Purchaser
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Purchaser, except in the case of clauses (ii) and (iii) above, that do not
otherwise affect the ability of such Purchaser to consummate the transactions
contemplated hereby.
 
(h) Prohibited Transactions.  The Purchaser has not, directly or indirectly, and
no Person acting on behalf of or pursuant to any understanding with the
Purchaser has, engaged in any transactions in the securities, including
derivatives, of the Company (including, without limitation, any Short Sales (a
“Transaction”) involving any of the Company’s securities) since the time that
such Purchaser was first contacted by the Company or any other Person regarding
an investment in the Company.  Such Purchaser covenants that neither it nor any
Person acting on its behalf or pursuant to any understanding with such Purchaser
will engage, directly or indirectly, in any Transactions in the securities of
the Company (including Short Sales) prior to the time the transactions
contemplated by this Agreement are publicly disclosed.  “Short Sales” include,
without limitation, all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act and all types of direct and indirect stock
pledges, forward sale contracts, options, puts, calls, short sales, swaps,
derivatives and similar arrangements (including on a total return basis), and
sales and other transactions through non-U.S. broker-dealers or foreign
regulated brokers.
 
(i) Restricted Securities.  Such Purchaser understands that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.
 
(j) Legends.  It is understood that, except as provided in Section 4.1(b) of
this Agreement, certificates evidencing such Securities may bear the legend set
forth in Section 4.1(b).
 
(k) No Legal, Tax or Investment Advice.  Such Purchaser understands that nothing
in this Agreement or any other materials presented by or on behalf of the
Company to the Purchaser in connection with the purchase of the Securities
constitutes legal, tax or investment advice.  Such Purchaser has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Securities.
 
 
5

--------------------------------------------------------------------------------

 
(l)           Acknowledgment of Disclaimer of Other Representations and
Warranties.  Such Purchaser acknowledges and agrees that, except for the
representations and warranties expressly set forth in Section 3.1 of this
Agreement, (i) neither the Company nor any of its Subsidiaries makes, or has
made, any representations or warranties relating to itself or its business or
otherwise in connection with the transactions contemplated hereby, and such
Purchaser is not relying on any representation or warranty except for those
expressly set forth in Section 3.1, (ii) no Person has been authorized by the
Company or any of its Subsidiaries to make any representation or warranty
relating to itself or its business or otherwise in connection with the
transactions contemplated hereby, and if made, such representation or warranty
must not be relied upon by such Purchaser, and (iii) any estimates, projections,
predictions, data, financial information, memoranda, presentations or any other
materials or information provided to such Purchaser or any of its
representatives are, and shall not be, deemed to be or include representations
or warranties unless any such materials or information is the subject of an
express representation or warranty set forth in Section 3.1 of this Agreement.
 
ARTICLE IV
 
OTHER AGREEMENTS OF THE PARTIES
 
4.1 Transfer Restrictions.
 
(a) Securities will only be disposed of pursuant to an effective registration
statement under, and in compliance with the requirements of, the Securities Act
or pursuant to an available exemption from the registration requirements of the
Securities Act, and in compliance with any applicable state securities laws.  In
connection with any transfer of Securities, other than (i) pursuant to an
effective registration statement, (ii) to the Company, or (iii) pursuant to Rule
144, the Company may require the transferor to provide to the Company an opinion
of counsel selected by the transferor, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration under the Securities
Act.  Notwithstanding the foregoing, the Company hereby consents to and agrees
to register on the books of the Company and with its transfer agent, without any
such legal opinion, except to the extent that the transfer agent requests such
legal opinion, any transfer of Securities by the Purchaser to an Affiliate of
such Purchaser, provided that the transferee certifies to the Company that it is
an “accredited investor” as defined in Rule 501(a) under the Securities Act and
provided that such Affiliate does not request any removal of any existing
legends on any certificate evidencing the Securities.
 
(b) The Purchaser agrees to the imprinting, so long as is required by this
Section 4.1(b), of the following legend on any certificate evidencing any of the
Securities:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.
 
Certificates evidencing Securities shall not be required to contain such legend
or any other legend (i) while a registration statement covering the resale of
the Securities is effective under the Securities Act, (ii) following any sale of
the Securities pursuant to Rule 144 if the Purchaser provides the Company with a
legal opinion (and the documents upon which the legal opinion is based)
reasonably acceptable to the Company to the effect that the Securities can be
sold under Rule 144, (iii) if the Securities have been held by the Purchaser
(including application of the “tacking” rules set forth in Rule 144) for the
period and pursuant to the requirements of Rule 144, or (iv) if the Purchaser
provides the Company with a legal opinion (and the documents upon which the
legal opinion is based) reasonably acceptable to the Company to the effect that
the legend is not required under applicable requirements of the Securities Act
(including controlling judicial interpretations and pronouncements issued by the
Staff of the SEC).  At such time as any of the Securities are able to be issued
without legend under Rule 144, the Company shall cause its counsel to issue a
legal opinion to the transfer agent (with a copy to the Purchaser) permitting
the removal of the legend set forth above (or any similar legend) upon issuance
or presentation of the certificates representing the Securities, and based upon
customary back-up materials.  At such time as a legend is no longer required for
the Securities as provided above, the Company will as soon as reasonably
practicable following the delivery by the Purchaser to the Company or its
transfer agent of (i) a legended certificate or certificates representing such
Securities, and (ii) an opinion of counsel to the extent required by
Section 4.1(a), deliver or cause to be delivered to such Purchaser a certificate
or certificates representing the Securities free from all restrictive and other
legends.  The Company may not make any notation on its records or give
instructions to the transfer agent that enlarge the restrictions on transfer set
forth in this Section 4.1(b).
 
(c) The Company will not object to and shall permit (except as prohibited by
law) the Purchaser to pledge or grant a security interest in some or all of the
Securities in connection with a bona fide margin agreement or other loan or
financing arrangement secured by the Securities, and if required under the terms
of such agreement, loan or arrangement, the Company will not object to and shall
permit (except as prohibited by law) such Purchaser to transfer pledged or
secured Securities to the pledgees or secured parties.  Except as required by
law, such a pledge or transfer shall not be subject to approval of the Company,
no legal opinion of the pledgee, secured party or pledgor shall be required in
connection therewith, and no notice shall be required of such pledge.  The
Purchaser acknowledges that the Company shall not be responsible for any pledges
relating to, or the grant of any security interest in, any of the Securities or
for any agreement, understanding or arrangement between the Purchaser and its
pledgee or secured party.  At the Purchaser’s expense, the Company will execute
and deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities, including the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) of the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of selling
stockholders thereunder.
 
 
6

--------------------------------------------------------------------------------

 
4.2 Integration.  The Company shall not, and shall use commercially reasonable
efforts to ensure that no Affiliate thereof shall, sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale or issuance of the Securities to the
Purchaser or that would be integrated with the offer or sale of the Securities
for purposes of the rules and regulations of any Trading Market.
 
4.3 Reservation of Securities.  The Company shall maintain a reserve from its
duly authorized shares of Common Stock for issuance pursuant to the Transaction
Documents in such amount as may be required to fulfill its obligations to issue
Warrant Shares and Conversion Shares under the Transaction Documents as of the
Closing.  In the event that at any time the then authorized shares of Common
Stock are insufficient for the Company to satisfy its obligations to issue such
Warrant Shares or Conversion Shares under the Transaction Documents, the Company
shall promptly take such actions as may be required to increase the number of
authorized shares.
 
ARTICLE V
 
CONDITIONS
 
5.1 Conditions Precedent to the Obligations of the Purchaser.  The obligation of
the Purchaser to acquire Securities at the Closing is subject to the
satisfaction or waiver by such Purchaser, at or before the Closing, of each of
the following conditions:
 
(a) Representations and Warranties.  The representations and warranties of the
Company contained herein shall be true and correct in all material respects
(except for representations and warranties that are already qualified by
materiality) as of the date when made and as of the Closing as though made on
and as of such date;
 
(b) Performance.  The Company shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by it at
or prior to the Closing.
 
(c) Deliveries.  The Company shall have delivered to the Purchaser the documents
required by Section 2.3(a) of this Agreement.
 
(d) Certificate of Designations.  The Company shall have filed the Certificate
of Designations with the Secretary of the State of Delaware on or prior to the
date of the Closing, which shall continue to be in full force and effect as of
such date.
 
 (e)           Minimum Capital Raise Condition.  The Company shall have secured
subscriptions from Investors to purchase at least $650,000 of Common Shares and
Warrants, in the aggregate, and that such aggregate subscription amount shall
have been transferred to, and shall currently be on deposit with, the Company
(the “Minimum Capital Raise Condition”).
 
5.2 Conditions Precedent to the Obligations of the Company.  The obligation of
the Company to sell the Securities at the Closing is subject to the satisfaction
or waiver by the Company, at or before the Closing, of each of the following
conditions:
 
(a) Representations and Warranties.  The representations and warranties of the
Purchaser contained herein shall be true and correct in all material respects
(except for representations and warranties that are already qualified by
materiality) as of the date when made and as of the Closing Date as though made
on and as of such date; and
 
(b) Performance.  The Purchaser shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by the
Purchaser at or prior to the Closing.
 
(c) Deliveries.  The Purchaser shall have delivered to the Company the documents
and payments required by Section 2.2(a) of this Agreement.
 
(d) Minimum Capital Raise Condition.  The Minimum Capital Raise Condition shall
have been satisfied.
 
 
7

--------------------------------------------------------------------------------

 
ARTICLE VI
 
MISCELLANEOUS
 
6.1 Termination.  This Agreement may be terminated (i) by the Company for any
reason, by written notice to the Purchaser, at any time prior to the Closing or
(ii) by the Company or the Purchaser, by written notice to the other, if the
Initial Closing has not been consummated by December 31, 2012.
 
6.2 Fees and Expenses.  Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.
 
6.3 Entire Agreement.  The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.  At or
after the Closing, and without further consideration, the parties will execute
and deliver to each other such further documents as may be reasonably requested
in order to give practical effect to the intention of the parties under the
Transaction Documents.
 
6.4 Notices.  Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile or email at the facsimile
number or email address specified in this Section 7.4 prior to 6:30 p.m. (New
York City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address specified in this Section 7.4 on
a day that is not a Trading Day or later than 6:30 p.m. (New York City time) on
any Trading Day, (c) the Trading Day following the date of deposit with a
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given.  The addresses, facsimile
numbers and email addresses for such notices and communications are those set
forth on the signature pages hereof, or such other address or facsimile number
as may be designated in writing hereafter, in the same manner, by any such
Person.
 
6.5 Amendments; Waivers.  No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and each of the Purchaser or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought.  No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.
 
6.6 Construction.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
 
6.7 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.  The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser.  The Purchaser may assign
its rights under this Agreement to any Person to whom such Purchaser assigns or
transfers (including by way of distribution to its members, partners or
stockholders) any Securities, provided (i) such transferor agrees in writing
with the transferee or assignee to assign such rights, and a copy of such
agreement is furnished to the Company as soon as practicable after such
assignment, (ii) the Company is furnished with written notice of the name and
address of such transferee or assignee, (iii) following such transfer or
assignment, the further disposition of such securities by the transferee or
assignee is restricted under the Securities Act and applicable state securities
laws, (iv) such transferee agrees in writing to be bound, with respect to the
transferred Securities, by the provisions hereof that apply to the Purchaser and
(v) such transfer shall have been made in accordance with the applicable
requirements of this Agreement and with all laws applicable thereto.
 
6.8 No Third-Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
6.9 Governing Law; Venue; Waiver of Jury Trial.  This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
Delaware without regard to the conflicts of laws principles thereof. The parties
hereto hereby irrevocably agree that any suit or proceeding arising directly
and/or indirectly pursuant to or under this Agreement, shall be brought solely
in a federal or state court located in the State of Delaware. By its execution
hereof, the parties hereby covenant and irrevocably submit to the in personam
jurisdiction of the federal and state courts located in the City of Wilmington,
State of Delaware and agree that any process in any such action may be served
upon any of them personally, or by certified mail or registered mail upon them
or their agent, return receipt requested, with the same full force and effect as
if personally served upon them in the City of Wilmington, State of Delaware. The
parties hereto waive any claim that any such jurisdiction is not a convenient
forum for any such suit or proceeding and any defense or lack of in personam
jurisdiction with respect thereto. THE COMPANY AND INVESTORS HEREBY WAIVE ALL
RIGHTS TO A TRIAL BY JURY.
 
6.10 Survival.  The representations and warranties, agreements and covenants
contained herein shall survive the Closing for a period of twelve (12) months.
 
 
8

--------------------------------------------------------------------------------

 
6.11 Execution.  This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or email attachment, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or
email-attached signature page were an original thereof.
 
6.12 Severability.  If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
6.13 Replacement of Securities.  If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and the execution by the holder
thereof of a customary lost certificate affidavit of that fact and an agreement
to indemnify and hold harmless the Company for any losses in connection
therewith.  The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities.
 
6.14 Adjustments in Share Numbers and Prices.  In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof and prior to
the Closing, each reference in any Transaction Document to a number of shares or
a price per share shall be amended to appropriately account for such event.
 
6.15 Independent Nature of Purchaser’s Obligations and Rights.  The obligations
of the Purchaser and other Investors under any Transaction Document are several
and not joint with the obligations of any other Investor, and Purchaser shall
not be responsible in any way for the performance of the obligations of any
other Investor under any Transaction Documents.  The decision of Purchaser to
purchase Securities pursuant to this Agreement has been made by such Purchaser
independently of any other Investor and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company which may have been made or given by any
other Investor or by any agent or employee of any other Investor, and no
Investor or any of its agents or employees shall have any liability to any other
Investor (or any other Person) relating to or arising from any such information,
materials, statements or opinions.  Nothing contained herein or in any
Transaction Document, and no action taken by the Purchaser pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction
Document.  Purchaser acknowledges that no other Investor has acted as agent for
such Purchaser in connection with making its investment hereunder and that no
other Investor will be acting as agent of such Purchaser in connection with
monitoring its investment hereunder.
 
7.17           Special Blue Sky Notice.  Special information and disclosures
required by applicable state securities laws may appear on the immediately
following page.
 
FOR RESIDENTS OF ALL STATES:
 
THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM.  INVESTORS SHOULD BE AWARE THAT THEY WILL
BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE
PERIOD OF TIME.
 
IN MAKING AN INVESTMENT DECISION, INVESTORS MUST RELY ON THEIR OWN EXAMINATION
OF THE PERSON OR ENTITY CREATING THE SECURITIES AND THE TERMS OF THE OFFERING,
INCLUDING THE MERITS AND RISKS INVOLVED.  THESE SECURITIES HAVE NOT BEEN
RECOMMENDED BY ANY FEDERAL OR STATE SECURITIES COMMISSION OR REGULATORY
AUTHORITY.
 
FURTHERMORE, THE FOREGOING AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR
DETERMINED THE ADEQUACY OF THIS DOCUMENT OR ANY OTHER SUBSCRIPTION DOCUMENT OR
DISCLOSURE DOCUMENT.  ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.
 
FOR FLORIDA RESIDENTS:
 
IF THE UNDERSIGNED IS A RESIDENT OF THE STATE OF FLORIDA OR IS PURCHASING THE
SECURITIES WITHIN THE STATE OF FLORIDA, SUCH PURCHASER ACKNOWLEDGES THAT HE HAS
BEEN ADVISED AND THAT HE UNDERSTANDS THAT PURSUANT TO SUBSECTION 517.061(12)(A)
OF THE FLORIDA SECURITIES ACT, HE HAS THE RIGHT TO CANCEL HIS PURCHASE OF THE
SHARES WITHOUT INCURRING ANY LIABILITY TO THE COMPANY, THE COMPANY OR ANY OTHER
PERSON, WITHIN THREE DAYS FOLLOWING THE DATE OF THE TENDER OF CONSIDERATION FOR
THE SHARES, WHICHEVER COMES LATER, AND TO RECEIVE BACK, WITHOUT PENALTY OR
DEDUCTION OF ANY KIND, ANY CONSIDERATION GIVEN FOR THE SECURITIES.  IF THE
FLORIDA SUBSCRIBER WISHES TO EXERCISE SUCH RIGHT, HE SHOULD NOTIFY THE COMPANY
OF HIS INTENTION TO DO SO.
 
 
9

--------------------------------------------------------------------------------

 
FOR PENNSYLVANIA RESIDENTS
 
IF THE UNDERSIGNED IS A RESIDENT OF THE COMMONWEALTH OF PENNSYLVANIA OR IS
PURCHASING THE SECURITIES WITHIN THE COMMONWEALTH OF PENNSYLVANIA, SUCH
PURCHASER ACKNOWLEDGES THAT HE HAS BEEN ADVISED AND THAT HE UNDERSTANDS THAT
PURSUANT TO SECTION 207(M) OF THE PENNSYLVANIA SECURITIES ACT OF 1972, AS
AMENDED (THE “PENNSYLVANIA ACT”), HE HAS THE RIGHT TO CANCEL HIS PURCHASE OF
SECURITIES AND TO RECEIVE A FULL REFUND OF ALL MONIES PAID WITHOUT INCURRING ANY
LIABILITY TO THE COMPANY OR ANY OTHER PERSON WITHIN TWO BUSINESS DAYS FROM THE
DATE OF RECEIPT BY THE COMPANY OF HIS WRITTEN BINDING CONTRACT OF PURCHASE, AS
EVIDENCED BY THIS AGREEMENT.  THE UNDERSIGNED ALSO ACKNOWLEDGES AND AGREES THAT
THE SHARES MAY NOT BE SOLD FOR A PERIOD OF TWELVE (12) MONTHS AFTER THE DATE OF
PURCHASE (EXCEPT IN ACCORDANCE WITH REGULATION 204.011 PROMULGATED UNDER THE
PENNSYLVANIA ACT).
 


IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
CICERO INC.
 
By:                                                                         
Name: John Broderick
Title:    CEO/CFO
 
Address for Notice:
 
Cicero Inc.
8000 Regency Parkway
Cary, NC  27518
Tel: (919) 380-5000
Fax: (919) 380-5121
Attn:  John P. Broderick
 


 
COMPANY SIGNATURE PAGE
 
 
10

--------------------------------------------------------------------------------

 


Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Purchaser
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of __________, 2012 (the “Purchase
Agreement”) by and among Cicero Inc. and the Purchaser, as to the number of
Common Shares and Warrants set forth below, and authorizes this signature page
to be attached to the Purchase Agreement or counterparts thereof.
 
Name of Purchaser:
 
[________________________________]
 
By:                                                                         
Name:
Title:
 
Tax Identification
Number:                                                                        
Address:                                                                         
                                                                                         

                                                                                         

Telephone
No.:                                                                                                                                                
Facsimile
No.:                                                                                                                                           
Email
Address:                                                                                                                                     
Number of Common
Shares:                                                                         
Number of Warrant
Shares:                                                                         
Purchase Price for Common Shares: $0.05 per share
Purchase Price for Warrant Shares:   $0.20 per share
Aggregate Purchase
Price: $                                                                        
 
 
11

--------------------------------------------------------------------------------

 
APPENDIX A
 
Certain Definitions
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.
 
“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of New York
generally are authorized or required by law or other governmental actions to
close.
 
“Person” means an individual or a corporation, limited or general partnership,
trust, incorporated or unincorporated association, firm, joint venture, limited
liability company, joint stock company, government (or an agency or political
subdivision thereof) or other entity of any kind.
 
“Securities” shall collectively refer to the Common Shares, the Warrants, the
Conversion Shares and the Warrant Shares.
 
“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed on a Trading Market (other than the OTC Bulletin Board), a day on which
the Common Stock is traded in the over-the-counter market, as reported by the
OTC Bulletin Board, or (iii) if the Common Stock is not quoted on any Trading
Market, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the Pink Sheets LLC (or any similar organization or agency
succeeding to its functions of reporting prices); provided, that in the event
that the Common Stock is not listed or quoted as set forth in (i), (ii) and
(iii) hereof, then Trading Day shall mean a Business Day.
 
“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market, OTC Bulletin Board or Pink Sheets LLC on which the Common
Stock is listed or quoted for trading on the date in question.
 
“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Registration Rights Agreement, the Certificate of
Designations and the Warrant.
 


 
12

--------------------------------------------------------------------------------

 


Exhibit A
 
INSTRUCTION SHEET FOR INVESTORS
 
(to be read in conjunction with the entire
 
Securities Purchase Agreement (the “Agreement”))
 
A
Complete the following items relating to the Agreement.

 
 
1.
Review the entire Agreement (including the exhibits thereto) and complete and
execute the Investor Signature Page.  The Agreement must be executed by an
individual authorized to bind the Purchaser.

 
 
2.
Exhibit A-1 - Stock Certificate Questionnaire:

 
Provide the information requested by the Stock Certificate Questionnaire.
 
 
3.
Exhibit A-2 - Investor Certificate:

 
Provide the information requested by the Investor Certificate.
 
 
4.
Return, via facsimile, (i) the signed Agreement, including the properly
completed Exhibits A-1 and A-2, (ii) the signed Warrant, and (iii) the signed
Registration Rights Agreement to the Company: Cicero, Inc. at (919) 380-5121,
Attn: John Broderick, CEO/CFO

 
 
5.
After completing instruction number four (4) above, deliver (i) the original
signed Agreement, including the properly completed Exhibits A-1 and A-2, (ii)
the original signed Warrant, and (iii) the original signed Registration Rights
Agreement to the Company: Cicero, Inc., 8000 Regency Parkway, Suite 542, Cary,
NC 27518 Attn: John Broderick, CEO/CFO

 
B.  
Payment Instructions.  Forward payment for the total amount of your subscription
(as indicated under “Aggregate Purchase Price” on the Investor Signature Page)
in U.S. dollars by wire transfer to the Company as follows:

 
Bank of America
Charlotte, NC
ABA #026-00-9593
SWIFT BOFAUS3N
Account #000691520436
 
 
13

--------------------------------------------------------------------------------

 
Exhibit A-1
 
CICERO INC.
 
STOCK CERTIFICATE QUESTIONNAIRE
 
Please provide us with the following information:
 
1.
The exact name that the Securities are to be registered in (this is the name
that will appear on the stock certificate(s)).  You may use a nominee name if
appropriate:

 

   

 
2.
The relationship between the Purchaser of the Securities and the Registered
Holder listed in response to item 1 above:

 

   

 
3.
The mailing address, telephone and telecopy number and email address of the
Registered Holder listed in response to item 1 above:

 

   

 

   

 

   

 
4.
The Tax Identification Number of the Registered Holder listed in response to
item 1 above:

 

   

 
 
 
14

--------------------------------------------------------------------------------

 
 
Exhibit A-2
 
CICERO INC.
 
CERTIFICATE FOR CORPORATE, PARTNERSHIP, LIMITED LIABILITY COMPANY, TRUST,
FOUNDATION AND JOINT INVESTORS
 
If the Purchaser is a corporation, partnership, limited liability company,
trust, pension plan, foundation, joint Purchaser (other than a married couple)
or other entity, an authorized officer, partner, or trustee must complete, date
and sign this Certificate.
 
CERTIFICATE
 
The undersigned certifies that the representations and responses below are true
and accurate:
 
(a)           The Purchaser has been duly formed and is validly existing and has
full power and authority to invest in the Company.  The person signing on behalf
of the undersigned has the authority to execute and deliver the Securities
Purchase Agreement on behalf of the Investor and to take other actions with
respect thereto.
 
(b)           Indicate the form of entity of the undersigned:
 
____           Limited Partnership
 
____           General Partnership
 
____           Limited Liability Company
 
____           Corporation
 
 
____
Revocable Trust (identify each grantor and indicate under what circumstances the
trust is revocable by the grantor):

 

   

 

   

(Continue on a separate piece of paper, if necessary.)
 
 
____
Other type of Trust (indicate type of trust and, for trusts other than pension
trusts, name the grantors and beneficiaries):

 

   

 

   

(Continue on a separate piece of paper, if necessary.)
 
 
15

--------------------------------------------------------------------------------

 
____           Other form of organization (indicate form of organization)
 

  (

 

  )

 
(c)           Indicate the approximate date the undersigned entity was
formed:                                                                                                                     
 
(d)           In order for the Company to offer and sell the Securities in
conformance with state and federal securities laws, the following information
must be obtained regarding your investor status.  Please initial each category
applicable to you as an investor in the Company.
 
 
___
1.
A bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity;

 
 
___
2.
A broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934;

 
 
___
3.
An insurance company as defined in Section 2(13) of the Securities Act;

 
 
___
4.
An investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Act;

 
 
___
5.
A Small Business Investment Company licensed by the U.S.  Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;

 
 
___
6.
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;

 
 
___
7.
An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment advisor, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;

 
 
___
8.
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;

 
 
___
9.
Any partnership or corporation or any organization described in
Section 501(c)(3) of the Internal Revenue Code or similar business trust, not
formed for the specific purpose of acquiring the Shares, with total assets in
excess of $5,000,000;

 
 
___
10.
A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) of the Exchange Act;

 
 
___
11.
An entity in which all of the equity owners qualify under any of the above
subparagraphs.  If the undersigned belongs to this investor category only, list
the equity owners of the undersigned, and the investor category which each such
equity owner satisfies:

 

   

 

   

(Continue on a separate piece of paper, if necessary.)
 
 
16

--------------------------------------------------------------------------------

 
Please set forth in the space provided below the (i) states, if any, in the U.S.
in which you maintained your principal office during the past two years and the
dates during which you maintained your office in each state, (ii) state(s), if
any, in which you are incorporated or otherwise organized and (iii) state(s), if
any, in which you pay income taxes.
 

   

 

   



 

   


Dated:__________________________, 2012
 
______________________________________________________
Print Name of Purchaser
 
______________________________________________________
Name:
Title:
(Signature and title of authorized officer, partner or trustee)
 
 
17

--------------------------------------------------------------------------------

 
SECURITIES DELIVERY INSTRUCTIONS
 
Please instruct us as to where you would like the Securities delivered to at
Closing:
 
Name: ______________________________________________________
 
Company:  ______________________________________________________
 
Address: ______________________________________________________
         ______________________________________________________
 
Telephone: ______________________________________________________
 
Other Special Instructions:__________________________________________
 


 


18

--------------------------------------------------------------------------------